
	
		II
		111th CONGRESS
		1st Session
		S. 337
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2009
			Mr. Johnson (for
			 himself, Mr. Enzi,
			 Mr. Tester, Mr.
			 Thune, Mrs. McCaskill,
			 Mr. Dorgan, Mr.
			 Nelson of Nebraska, Mr.
			 Barrasso, and Mr. Conrad)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To prohibit the importation of ruminants and swine, and
		  fresh and frozen meat and products of ruminants and swine, from Argentina until
		  the Secretary of Agriculture certifies to Congress that every region of
		  Argentina is free of foot and mouth disease without
		  vaccination.
	
	
		1.Short titleThis Act may be cited as the
			 Foot and Mouth Disease Prevention Act
			 of 2009.
		2.Prohibition on
			 importation of Argentine ruminants and swine until Argentina is free of foot
			 and mouth disease without vaccinationThe Secretary of Agriculture shall prohibit
			 the importation into the United States of any ruminant or swine, or any fresh
			 (including chilled or frozen) meat or fresh (including chilled or frozen)
			 product of any ruminant or swine, that is born, raised, or slaughtered in
			 Argentina until the Secretary certifies to Congress that every region of
			 Argentina is free of foot and mouth disease without vaccination.
		
